Per curiam.
This matter is before the Court on Joseph Edward Sapp’s Petition for Voluntary Surrender of License, which he filed after the State Bar filed Formal Complaints charging him with violating Rules 1.3, 1.15 (I) (a), 1.15 (II) (b), 1.16 (d) and 8.4 (a) (3) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). This Court rejected Sapp’s three earlier petitions for voluntary discipline. The State Bar and the special master appointed in this matter, John Elwin Stell, recommend acceptance of Sapp’s petition to surrender his license.
In his petition Sapp admits that he violated Rule 1.3 when he did not continue or complete work on his clients’ cases; violated Rule 1.15 (I) (a) when he did not keep client or third party funds separate from his own; violated Rule 1.15 (II) (b) when he deposited personal funds in his trust account and did not keep proper records reflecting at all times the exact balance held for each client or third person; violated Rule 1.16 (d) when he did not refund fees his clients paid him that he had not earned; and violated Rule 8.4 (a) (3) when he was convicted in the Superior Court of Stephens County of five misdemeanor counts, including two counts of family violence battery and one count each of simple battery, cruelty to children (third degree) and obstructing a person making an emergency phone call, then had his probation revoked and was confined in the State Detention Center.
We have reviewed the record and agree that surrender of Sapp’s law license, which is tantamount to disbarment, is the appropriate sanction in this matter. Accordingly, we accept the petition and hereby order that the name of Joseph Edward Sapp be removed from the rolls of persons authorized to practice law in the State of Georgia. Sapp is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.